Citation Nr: 1220131	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-20 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of renal carcinoma, status post right kidney nephrectomy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In an October 2007 rating decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for renal carcinoma.  The Board previously remanded this case for further development in March 2011. 


FINDINGS OF FACT

1.  Any lack of treatment or diagnosis for the Veteran's right renal mass from April 2006 until January 2007 did not cause any additional disability related to the Veteran's renal cancer.  

2.  Residual neuralgia/pain from the March 2007 right kidney nephrectomy was a result of VA treatment for renal cancer, but not the result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on the part of VA, nor the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

Entitlement to disability compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of renal carcinoma, status post right kidney nephrectomy is not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in April 2007, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for compensation under 38 U.S.C.A. § 1151.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was also given examples of the evidence he could submit.  The letter also informed him of the types of evidence necessary to establish a disability rating and an effective date for the disability on appeal in compliance with Dingess.  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, as the Veteran's claim was pending prior to this date, the April 2007 letter notified him that he should submit any evidence in his possession that pertained to his claim.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has obtained VA treatment records and Social Security Administration (SSA) records.  No other pertinent treatment records have been identified by the Veteran.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Additionally, the Veteran was provided a VA examination in May 2011 with an addendum done in August 2011.  The examination report with addendum included review of the claims file as well as clinical examination with opinion by an appropriately qualified healthcare provider, and, in turn, is adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  There has been substantial compliance with the March 2011 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In the March 2011 remand, the Board directed the agency of original jurisdiction (AOJ) to obtain SSA records; to ask the Veteran for information about all VA and non-VA treatment he received for renal cancer, and to obtain the report of an April 2006 VA CT scan.  Thereafter, the Veteran was to be afforded a VA examination.  

Subsequently, SSA records and the April 2006 CT scan were associated with the record.  The AOJ sent a letter to the Veteran that same month requesting information about treatment, but the Veteran did not respond with any additional information pertaining to treatment.  The Veteran was afforded a VA examination in May 2011 and an addendum was obtained in August 2011.  After reviewing the claims file and examining the Veteran, the examiner offered an opinion with rationale that is sufficient.  Accordingly, there has been substantial compliance with the March 2011 Board remand directives.  D'Aries v. Peake.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Analysis

The Veteran seeks VA compensation benefits under 38 U.S.C.A. § 1151 because although a mass in his right kidney was first noted on an April 2006 VA CT scan; VA did not notify him of the finding until January 2007 and delayed providing treatment.  It is contended that the delay in notice and treatment caused the kidney cancer to be worse and thus there was an additional disability due to a lack of proper care.  

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in a qualifying additional disability or qualifying death, compensation is awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151(a), 38 C.F.R. §§ 3.361, 3.800(a).

A qualifying additional disability or death, is one that was not the result of the Veteran's willful misconduct; was caused by VA hospital care, medical or surgical treatment, or examination; and the proximate cause of such disability or death was proximately caused by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(c)-(d).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  Id.

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) (2011).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32.

The evidence of record has been thoroughly reviewed.  In pertinent part, an April 2006 VA CT scan showed that there was a 3.4 x 3.4 cm midpole lesion in the right kidney.  It was noted that a biopsy should be performed to rule out neoplastic process.  There was no further mention of this mass in the VA treatment records until a January 2007 VA CT scan noted a mass on the right kidney which was 4.2 cm diameter round and had increased in size from April 2006.  

Additional MRI and ultrasound evaluation as well as a biopsy were recommended as malignancy could not be excluded.  Follow-up VA treatment records in January 2007 again noted that the Veteran had an enlarging renal mass.  In February 2007, a biopsy was done, which showed that the Veteran had renal cell carcinoma and a nephrectomy was recommended.  After consent was obtained on March 2, 2007, a right nephrectomy was performed on March 15, 2007.  The operating report shows that the Veteran tolerated the procedure well and left the operating room in satisfactory condition.  Follow-up VA treatment records document neuralgia at the site of the nephrectomy.  An August 2007 treatment record indicates that there was no evidence of recurrence of cancer.  

A VA medical opinion was obtained in September 2007.  However, as noted in the Board's prior remand, the opinion did not address the Veteran's specific contention that the delay in treatment caused additional disability and reflected a lack of proper care.  Although the examiner opined that the Veteran's renal cell carcinoma was unrelated to VA's medical treatment, the examiner failed to provide a rationale for this opinion.  

In the November 2007 notice of disagreement, the Veteran's representative contended that the delay of nine months in the recommended follow-up treatment for the suspicious lesions resulted in a nephrectomy in March 2007.  The representative argued that the nephrectomy might not have been needed if the Veteran had been treated immediately.  

Follow up VA treatment records in June 2008 show that the Veteran had abdominal pain that had continued since the surgery, and was probably due to nerve entrapment.  In July 2008, the Veteran underwent a neuroma injection for the pain.  

An October 2008 examination for SSA purposes indicated that the Veteran continued to complain of abdominal pain since his right kidney removal in March 2007.
  
VA treatment records dated in March 2009 indicate that the surgical resection of the Veteran's right kidney resulted in residual neuralgia/pain.  The physician preparing the treatment record also reported that pain related to this condition contributed, in part, to the Veteran not being able to maintain any feasible employment. 

In a May 2010 brief to the Board, the Veteran's representative reiterated that the delay in notification resulted in a more severe disability than if timely notice had been provided.

On the VA examination in May 2011, the claims file was reviewed, but the examiner noted that the SSA records were not seen.  The examiner summarized the Veteran's course of treatment as described above.  The opinion also discussed current medical literature concerning the causes of renal cancer, treatment and survival rates per "UpToDate."  

The examiner observed that since the surgery, the Veteran had experienced pain in the right abdomen and had been treated for post operative neuralgia from his nephrectomy.  The examiner stated that this residual was noted to be a risk as per the consent form review that was signed by the Veteran.  

The examiner opined that the Veteran's renal cell carcinoma and right kidney nephrectomy were not caused by, the result of or hastened by VA medical treatment, to include a failure to diagnose and/or treat the Veteran's right renal mass from April 2006 to January 2007.   

The examiner indicated that the Veteran had presumed renal cancer in 2006, which was confirmed by biopsy in 2007.  The fact that no evaluation was completed until 2006 did not make the condition become renal cancer.  The Veteran at the time of right nephrectomy in 2007 was diagnosed with stage 1 renal cell cancer with local involvement only.  Treatment in 2006 would have also included a nephrectomy since this is the treatment of choice for this disease as noted per "UpToDate."  

The Veteran received no post operative XRT/chemotherapy due to his staging and surgical cure.  There was no evidence of recurrence and the Veteran was under no treatment at the time of the current examination.  His abdominal pain/neuroma was a well-established potential residual and did not reflect any error in medical care.  Again, consent was signed and witnessed and this potential residual was noted.  

In view of his staging and surgical cure; failure to act on the CT scan dated in April 2006 had no effect on his treatment/prognosis.  The examiner had also discussed the case with oncology that was in agreement with the opinion.    

The examiner also opined that there was not a 50 percent probability or greater that the proximate cause of the Veteran's renal cell carcinoma and right kidney nephrectomy were events that were not reasonably foreseeable by VA medical care providers in providing treatment in question based on what a reasonable health provider would have seen.  

The Veteran's renal cell cancer and right nephrectomy were not related to any treatment or care at VA.  Per literature review that was discussed in the opinion, the examiner found that the risk factors for renal cell were smoking and obesity.  

According to the examiner, the fact that the renal mass was not evaluated between April 2006 and January 2007 did not make it develop into a renal cancer.  The condition was present in 2006, but formal pathological diagnosis was completed in 2007.  It was significant, according to the examiner, that the Veteran's post operative abdominal neuralgia/neuroma was a recognized residual from this surgery and not related to poor medical care.  The Veteran's major risk factor for the development of renal cell cancer as per review of medical literature was smoking.  There was a positive smoking history per claims file review.  In sum, no care at the VA caused his renal cell cancer.

In an August 2011 addendum, the same examiner indicated that the Veteran's SSA records had been reviewed, but no change in the opinion was warranted.

Analysis

The Veteran's essential theory is that the delay in treatment caused his renal cancer to be worse than it otherwise would have been, and to necessitate the removal of the kidney.  Evidence in support of this theory consists mainly of the fact that the tumor was larger when it was ultimately removed, than when it was initially identified.

The evidence does not show; however, that there was additional disability as the result of the lesion being larger.  The May 2011 VA examiner provided a persuasive opinion pointing out that the treatment would have been exactly the same in April 2006 as it was in March 2011; the right kidney would have been removed in any event.  

As the examiner pointed out, the kidney cancer remained localized, did not increase in staging, and was cured by the surgery without the need for further treatment.  The removal of the kidney did not constitute additional disability, resulting from a delay in treatment, and following the surgery no additional disability (other than nerve entrapment discussed below) has been identified.

The opinion of the May 2011 VA examiner, after having reviewed the claims file and examined the Veteran, is highly probative.  The examiner considered an accurate history that took into account the Veteran's reports, and was supported by medical research and consultation with other experts.  

There is no medical evidence to the contrary of the VA examiner's opinion.  While the Veteran and his representative have argued that quicker treatment might have avoided removal of the kidney; such an opinion would require medical expertise.  The opinion is not based on lay observation or experience.  Accordingly their opinions in this regard do not constitute competent evidence.

Inasmuch as the most probative evidence is to the effect that the delay in treatment did not cause additional disability; the evidence is against this aspect of the claim for § 1151 benefits.

The evidence indisputably shows that the Veteran sustained neuralgia/neuroma as the result of the March 2007.  The March 2011 examiner explained; however, that this was an unfortunate foreseeable potential residual of that procedure.  As the examiner noted the Veteran signed a consent form that noted this possible residual.  In other words, this was a reasonably foreseeable residual that was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by the VA.  Significantly, there is no medical opinion contradicting the May 2011 VA examiner's opinion, or that is otherwise favorable to the Veteran's claim.  

There is no other evidence that the additional neurologic disability was the result of fault on the part of VA or an event not reasonably foreseeable.

In sum, it was reasonably foreseeable that the Veteran could experience neuralgia/neuroma following the right nephrectomy and this additional disability was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by the VA.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of renal carcinoma, status post right kidney nephrectomy, is not established.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of renal carcinoma, status post right kidney nephrectomy is denied.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


